DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered. 

Response to Amendment
This office action is in response to amendment filed on 1/5/22.  Claims 1-2, and 11-12 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al.  (US 2020/0107390 hereinafter “Hwang”) in view of Orsinio et al. (US 2020/0260518 which claims benefit Provisional application No. 62/652,919 which contains support for all the relied upon citations), in view of Zhang et al. (US 2016/0269241), and further in view of MARTIN et al. (US 2019/0182689 hereinafter “Martin”).
Regarding claim 1, Hwang teaches a method for processing Radio Link Failure (RLF), comprising:
receiving, by a first node (SN gNB), a first message (MCG failure information) from a terminal (UE), the first message being used to indicate that an RLF occurs in a second node (MN) (SN gNB receives master cell group (MCG) failure information which from a UE, the MCG failure information indicates that a RLF occurs in a MN) [paragraphs 73-74; Figure 3, S300, S305];
sending, by the first node, the first message (reestablishment required message) to the second node (SN gNB transmits reestablishment required message including the information (MGC failure information) to the MN) [paragraph 74] such that the second node determines a third node (new MN) for handover (MN determines new MN using measurements and a UE identifier) [paragraph 74], (HO request) to the third node (MN sends HO request to new MN) [paragraph 74, Figure 3, S315], and after receiving a handover preparation acknowledgement message (ack for the case where HO of the UE is acceptable) from the third node [paragraph 74, Figure 5, S320], sends a handover command (HO command message) to the first node [paragraph 74; Figure 5, item S325]; and
sending, by the first node, the handover command (RRCConnectionReconfiguration) to the terminal to trigger the terminal to perform a handover process (SN transmits RRCConnectionReconfiguration message includes configuration for connecting to the new MN which suggests that it is a “handover command” for handing over the UE from the MN to the new MN) [paragraph 74, Figure 5, S330]; and
the first node is a Secondary Node (SN) (SN gNB 30), the second node is a source Master Node (MN) (MN 20), and the third node is a target MN (new MN 40) (MN 20 is a source MN before detecting MN failure and new MN 40 is target after MN failure) [paragraph 74].
Hwang does not explicitly teach when the RLF occurs in the second node and signal quality of the first node is higher than a predetermined threshold value, the terminal sends the first message to the first node.  In an analogous prior art reference, Orsinio teaches when a RLF occurs in a second node (PCell-RLF) and signal quality of a first node (SCell) is higher than a predetermined threshold value (highest signal strength or quality/RLM parameter such as threshold configured for SCell(s)), the terminal sends a first message (PCell-RLF report) to the first node (upon RLF detection, the UE starts Radio Link Monitoring (RLM) on at least one SCell and sends a PCell-RLF report to the SCell with the highest signal strength or SCell that satisfies a RLM parameter such as a threshold configured for SCell(s)) [paragraphs 91-92, 132, 138].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hwang to allow when the RLF occurs in the second node and signal quality of the first node is higher than a 
In the combination of Hwang and Orsinio, Hwang teaches that a Xn interface is used for communication between MN and SN) [paragraph 91], but does not explicitly teach the first message is sent from the first node to the second node in a container form via an Xn interface.  In an analogous prior art reference, Zhang teaches a message (RRC reconfiguration message) is sent from a first node (SeNB) to a second node (MeNB)  in a container form (RRC container) via Xn interface (message is sent from SeNB to MeNB via a RRC container in an Xn interface) [paragraph 67].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang and Orisino to allow the first message to be sent from the first node to the second node in a container form via an Xn interface, as taught by Zhang, in order to carry the message from the first node to the second node using the RRC protocol.
The combination of Hwang, Orsinio, and Zhang does not explicitly teach when the RLF occurs in the second node and the signal quality of the first node is lower than or equal to the predetermined threshold value, the terminal initiates a Radio Resource Control (RRC) connection reestablishment process.  In an analogous prior art reference, Martin teaches when a RLF occurs (LTE RLF) in a second node (infrastructure equipment of the first type/MCG/LTE eNode B) and the signal quality (link quality) of the first node (infrastructure equipment of the second type/SCG/NR eNodeB) is lower than or equal to the predetermined threshold value (below a second predetermined threshold), a terminal initiates a Radio Resource Control (RRC) connection reestablishment process (RRC re-establishment to another cell) (when a RLF occurs in the MCG and link quality of a SCG is below a second predetermined threshold, a UE induces early RRC re-establishment to another cell) [paragraphs 89, 114, 116-118].   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 2, Hwang teaches the method of claim 1, wherein the first message comprises at least one of:
a measurement result (cell measurement results);
first indication information used to indicate a handover request; and
second indication information (MN failure) used to indicate that the RLF occurs in the second node [paragraphs 62, 73-74].
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647